*The opinion of the Court was delivered by
Bichardson, Attorney-General, for the motion. Holmes and Gadsden, contra.
*Gantt, J.
The Court are of opinion, that the question was one of fact, which ought to have been left to the jury, to be declared by their verdict; and that as they were restricted by the charge of the Court, and confined within limits too prescribed, the verdict must be set aside, and a new trial granted. See Abbot on Shipping, Story’s Ed. from 252 to 260,
Coloook, Cheves, Nott and Johnson, JJ., concurred.